Exceptions overruled. The most favorable evidence shows that at the time of the accident the Commonwealth’s truck, operated by the defendant, was stopped at the foot of a hill on the right side of a State highway in Mashpee, leaving “enough room between the left side of this truck and the other side of the road for a ear to go by.” The evidence fails to show how long the truck was stopped, or that it was stopped “otherwise than temporarily” for the purpose of dropping off employees of the Department of Public Works to clear a gully on the side of the highway during a February thaw in 1961. There was no “parking” in violation of the department’s regulations, and, in consequence, no basis for a finding that the defendant was negligent. The total and unexpected failure of the brakes of the vehicle operated by the plaintiff Anne W. Marcellino to grip during the one hundred foot descent from the crest of the hill was the proximate cause of the contact between that vehicle and a third vehicle, and then with the truck operated by the defendant. The judge was right in directing a verdict for the defendant.